                 Case 2:21-cr-00043-JAM Document 11 Filed 07/21/21 Page 1 of 3




 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   MATTHEW THUESEN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           2:21-CR-00043-JAM
12                         Plaintiff,
                                                         APPLICATION AND ORDER FOR
13   v.                                                  MONEY JUDGMENT
14   CHRISTOPHER FIRLE,
15
                           Defendant.
16

17          On or about July 6, 2021, defendant Christopher Firle entered a guilty plea to wire fraud in
18   violation of 18 U.S.C. § 1343 (Count One), as charged in the Information.
19          As part of his plea agreement with the United States, defendant Christopher Firle agreed to
20   forfeit voluntarily and immediately $1,652,269.44, as a personal money judgment pursuant to Fed. R.
21   Crim. P. 32.2(b)(1), which reflects a reasonable compromise between the parties for forfeiture purposes
22   concerning the proceeds the defendant obtained as a result of violations of 18 U.S.C. § 1343 to which he
23   has pled guilty. See Defendant Firle’s Plea Agreement ¶ II.F. Plaintiff hereby applies for entry of a
24   money judgment as follows:
25          1.      Pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2)(A), 28 U.S.C. § 2461(c), and Fed.
26   R. Crim. P. 32.2(b)(1), the Court shall impose a personal forfeiture money judgment against defendant
27   Christopher Firle in the amount of $1,652,269.44.
28          2.      The above-referenced personal forfeiture money judgment is imposed based on defendant
                 Case 2:21-cr-00043-JAM Document 11 Filed 07/21/21 Page 2 of 3


 1   Christopher Firle’s conviction for violating 18 U.S.C. § 1343 (Count One). Said amount reflects a

 2   reasonable compromise between the parties for forfeiture purposes concerning the proceeds the

 3   defendant obtained, which the defendant agreed is subject to forfeiture based on the offense of

 4   conviction. Any funds applied towards such judgment shall be forfeited to the United States of America

 5   and disposed of as provided for by law.

 6          3.      Payment of the personal forfeiture money judgment should be made in the form of a

 7   cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:

 8   Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA 95814. An initial payment of at least

 9   $16,523 is due on or before the date of sentencing. Prior to the imposition of sentence, any funds

10   delivered to the United States to satisfy the personal money judgment shall be seized and held by the

11   U.S. Marshals Service, in its secure custody and control. Any funds paid to victims through restoration

12   or remission shall be credited to the defendant’s restitution obligation.

13   DATED: 7/19/2021                                      PHILLIP A. TALBERT
                                                           Acting United States Attorney
14

15                                                         /s/ Matthew Thuesen
                                                           MATTHEW THUESEN
16                                                         Assistant U.S. Attorney
17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
               Case 2:21-cr-00043-JAM Document 11 Filed 07/21/21 Page 3 of 3


 1                                                    ORDER

 2          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

 3   defendant Christopher Firle in the amount of $1,652,269.44. Payment of the personal forfeiture money

 4   judgment should be made in the form of a cashier’s check made payable to the U.S. Marshals Service,

 5   and sent to the U.S. Attorney’s Office, Attn: Asset Forfeiture Unit, 501 I Street, Suite 10-100,

 6   Sacramento, CA 95814. An initial payment of at least $16,523 is due on or before the date of

 7   sentencing.

 8          Any funds applied towards such judgment shall be forfeited to the United States of America and

 9   disposed of as provided for by law. Prior to the imposition of sentence, any funds delivered to the

10   United States to satisfy the personal money judgment shall be seized and held by the U.S. Marshals

11   Service, in its secure custody and control. Any funds paid to victims through restoration or remission

12   shall be credited to the defendant’s restitution obligation.

13          IT IS SO ORDERED.

14

15
     DATED: July 21, 2021                                  /s/ John A. Mendez
16
                                                           THE HONORABLE JOHN A. MENDEZ
17                                                         UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                           3
